           Case 2:19-cr-00246-GMN-NJK Document 50
                                               49 Filed 01/21/21
                                                        01/19/21 Page 1 of 3



 1
     DAVID Z. CHESNOFF, ESQ.
 2
     Nevada Bar No. 2292
 3   RICHARD A. SCHONFELD, ESQ.
     Nevada Bar No. 6815
 4   CHESNOFF & SCHONFELD
     520 South Fourth Street
 5   Las Vegas, Nevada 89101
 6   Telephone: (702)384-5563
     rschonfeld@cslawoffice.net
 7   dzchesnoff@cslawoffice.net
     Attorneys for Defendant, JAMAL RASHID
 8

 9                       UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
10                                   ******
     UNITED STATES OF AMERICA         )
11                                    )
                    Plaintiff,        )
12
                                      )    CASE NO. 2:19-CR-00246-GMN-NJK
13   v.                               )
                                      )
14   JAMAL RASHID                     )
                                      )
15
                    Defendant,        )
16                                    )

17     STIPULATION AND [PROPOSED ORDER] TO CONTINUE SENTENCING DATE
18          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
19
     TRUTANICH, United States Attorney, by NICHOLAS DICKINSON, Assistant United States
20
     Attorney, counsel for the United States of America, DAVID CHESNOFF, ESQ., and RICHARD
21

22   A. SCHONFELD, ESQ., counsel for Defendant, JAMAL RASHID, that the Sentencing date in

23   the above-captioned matter, currently scheduled for January 27, 2021, at the hour of 10:00 a.m., be

24   vacated and continued for a period of 45 days or a date thereafter.
25

26

27
           Case 2:19-cr-00246-GMN-NJK Document 50
                                               49 Filed 01/21/21
                                                        01/19/21 Page 2 of 3



 1          This stipulation is entered into for the following reasons:
 2
            1.      It is Mr. Rashid’s and his counsel's desire to appear for sentencing in person;
 3
     however, with the COVID-19 pandemic, that is not feasible. Mr. Rashid has already had COVID-19
 4
     and was hospitalized as a result therefrom. Specifically, Mr. Rashid was admitted to the UCLA
 5

 6   Medical Center hospital on or about July 13, 2020, and was diagnosed with COVID-19 with impact

 7   to his lungs. Mr. Rashid does not want to risk contracting COVID-19 again as he is advised that the

 8   consequences could be worse a second time.
 9
            Additionally, counsel Chesnoff has not been appearing in court due to personal concerns
10
     related to COVID-19.
11
            Furthermore, counsel Sadow resides in Atlanta, Georgia and wants to avoid travel during the
12

13   pandemic.

14          As a result of the foregoing, Mr. Rashid and his counsel respectfully request that the
15
     Sentencing in this matter be continued.
16
            2.      In light of the COVID-19 pandemic, the CARES Act, H.R. 748, Public Law No.
17
     116-136, and this Court’s Administrative Orders, including Temporary General Order 2020-05, there
18

19   is good cause for a continuance of the Sentencing hearing.

20          3.      Accordingly, based on the public health emergency brought about by the

21   COVID-2019 pandemic, and the required social-distancing measures as recognized in the General
22
     Orders; the parties agree to continue the currently scheduled Sentencing hearing.
23
            4.      The parties agree that the Sentencing can be further delayed without serious harm to
24
     the interests of justice. See Temporary General Order 2020-05.
25

26          5.      The Defendant is out of custody and does not object to the continuance.

27          6.      Nicholas Dickinson, AUSA has agreed to this request; and
           Case 2:19-cr-00246-GMN-NJK Document 50
                                               49 Filed 01/21/21
                                                        01/19/21 Page 3 of 3



 1          7.     For all the above-stated reasons, the ends of justice would best be served by a
 2
     continuance of the Sentencing hearing
 3
            DATED this 19th day of January, 2021.
 4
     UNITED STATES ATTORNEY                              CHESNOFF & SCHONFELD
 5

 6   /s/ Nicholas Dickinson                               /s/ Richard A. Schonfeld
     NICHOLAS DICKINSON, AUSA                            DAVID Z. CHESNOFF, ESQ.
 7   501 Las Vegas Blvd., Suite 1100                     Nevada Bar No. 2292
     Las Vegas, Nevada 89101                             RICHARD A. SCHONFELD, ESQ.
 8   Tel.: [702] 388-6336                                Nevada Bar No. 6815
 9                                                       520 South Fourth Street
                                                         Las Vegas, Nevada 89101
10                                                       Tel.: [702] 384-5563

11                                               ORDER
12
            Based on the foregoing Stipulation and with good cause appearing, IT IS THEREFORE
13
     ORDERED that the Sentencing date currently scheduled for January 27, 2021, at the hour of 10:00
14

15   a.m., be vacated and continued to March 10, 2021 at 11:00 a.m.

16          IT IS SO ORDERED.

17          DATED this 21 day of ________________________
                                          January         , 2021.
18

19
                                                    GLORIA M. NAVARRO
20                                                  UNITED STATES DISTRICT COURT JUDGE
21

22   CHESNOFF & SCHONFELD

23    /s/ Richard A. Schonfeld
     DAVID Z. CHESNOFF, ESQ.
24
     Nevada Bar No. 2292
25   RICHARD A. SCHONFELD, ESQ.
     Nevada Bar No. 6815
26   520 South Fourth Street
     Las Vegas, Nevada 89101
27
     Tel.: [702] 384-5563
     Attorneys for Defendant
